UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN W. MILNER,
                             Plaintiff,
                      -against-
THE STATE OF NEW YORK; GOVERNOR                                         19-CV-11854 (CM)
ANDREW CUOMO; ATTORNEY GENERAL
LETITIA JAMES; DETECTIVE JOHN                                       ORDER OF DISMISSAL
FLOOD; 2 UNNAMED DETECTIVES;
SOMERS POLICE CHIEF MICHAEL
DRISCOLL, all in their individual capacities,
                             Defendants.


COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff John Milner, a New Jersey resident, brings this action pro se. Plaintiff alleges

that Defendants’ failure to investigate his cousin for embezzling money from others violates

Plaintiff’s federal constitutional rights. On January 9, 2019, Plaintiff paid the filing fees for this

action.

          Plaintiff previously brought these same claims against the same defendants, including

Defendants State of New York, New York State Governor Andrew Cuomo, New York State

Attorney General Letitia James, Westchester County Detective John Flood, two unidentified

detectives, and Somers Police Chief Michael Driscoll. See Milner v. State of New York, ECF

7:19-CV-2889 (NSR) (S.D.N.Y. Apr. 15, 2019) (dismissing Plaintiff’s claims under 42 U.S.C.

§ 1983 as frivolous), appeal dismissed, No. 19-1342 (2d Cir. May 16, 2019). For the reasons set

forth below, the Court dismisses this action.

                                      STANDARD OF REVIEW

          The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

relevant fees, if it determines that the action is frivolous, see Fitzgerald v. First E. Seventh
Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject matter

jurisdiction, Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999). The Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted, emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff alleges that his claims arose in Granite Springs, in Westchester County, New

York, in May or June 1997. (ECF No. 2, at 6.) Plaintiff states:

        On many occasions, I notified law enforcement authorities in New York about
        embezzlement activity of my cousin, Ann Westerman. At every level of authority,
        . . . my requests for an investigation were ignored.
        I would like this crime to be investigated. Back in 1997, I was told by my mother
        than Ann came into millions of dollars. I waited for my mother to pass away
        before pursuing this with law. I know that the money was received based on
        extravagant spending, vacations, anniversary parties, and Ann and her family’s
        relocation to Hollywood Place, at the very top of Westchester County.




                                                   2
       I know from my accounting training that if money is accidentally received in a
       checking account, and it is not returned, it is considered theft by the Internal
       Revenue Service.

(ECF No. 2, at 6-7.)

       Plaintiff asks that “restitution . . . be made to the rightful owner of this money” and seeks

“to be awarded $500,000. (Id. at 7.) 1

                                          DISCUSSION

       An individual generally does not have an interest protected by the Due Process Clause in

having “someone else arrested for a crime.” Town of Castle Rock, Colo. v. Gonzales, 545 U.S.

748, 768 (2005); see also DeShaney v. Winnebago Cnty. Dep’t of Soc. Svcs., 489 U.S. 189, 195-

96 (1989) (holding that “the Due Process Clauses generally confer no affirmative right to

governmental aid”).

        Moreover, Plaintiff cannot initiate the arrest or prosecution of an individual in this Court

because “the decision to prosecute is solely within the discretion of the prosecutor.” Leeke v.

Timmerman, 454 U.S. 83, 87 (1981); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A]

private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.”). A prosecutor’s discretionary authority to bring criminal actions is “immune from

control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457

F.2d 81, 87 (2d Cir. 1972). Plaintiff’s allegations, seeking to have his cousin prosecuted for

embezzlement or to assert claims against law enforcement authorities for failing to investigate or

prosecute his cousin, thus fail to state a claim on which relief can be granted.




       1
       Plaitniff also submitted a letter to the Court dated January 10, 2019, regarding the
September 11, 2001 terrorist attacks.


                                                  3
        Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)). The Court declines to grant Plaintiff leave to amend because it would be

futile to do so.

        Plaintiff was on notice before he filed this action that his claims were not cognizable

because the Court previously dismissed the same claims as frivolous. See Milner v. State of New

York, ECF 7:19-CV-2889 (NSR) (S.D.N.Y. Apr. 15, 2019) (dismissing Plaintiff’s claims under

42 U.S.C. § 1983 as frivolous). Accordingly, the Court warns Plaintiff that further vexatious or

frivolous litigation in this Court will result in an order barring him under 28 U.S.C. § 1651 from

filing new actions unless he receives prior permission.

                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).




                                                 4
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 Dated:   January 27, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 5
